Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 05/27/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
	Claims 1, 6, 8-12, 18-20, 22-27, 29-31 are pending; claims 1, 6, 8-12, 18-20, 22-24, 26-27 and 29-31 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8-12, 18-20, 22-24, 26-27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US20150141393) in view of Goettsche et al. (US5186947) and Rioux et al. (US20050158263).

Determination of the scope and content of the prior art
(MPEP 2141.01)
Brown et al. teaches a composition having biocidal properties. Furthermore, the composition includes a first biocide, optionally a second biocide, and a biocide enhancing agent. The first biocide may comprise an isothiazolin. The second biocide may comprise a pyrithione. The biocide enhancing agent may comprise an amine, an amine salt, an amine oxide, or mixtures thereof (abstract). The isothiazolin is 1,2-benzisothiazolin-3-one in one embodiment (page 2, [0024]), the pyrithione is sodium pyrithione (page 2, [0027]). The composition further comprises zinc compound such as Zinc oxide, Zinc chloride, present in a final product from 45ppm to 600ppm (page 5, [0063-0065]). The composition further comprises polyethylenimine in the final product from 50ppm to 1000ppm (page 5, [0066-0067]). In one embodiment, the amine has formula R2(R3)N R1, R1 is C1-40 alkyl , hydroxyalkyl; R2 and R3 each independently be a H or C1-40 alkyl (page 2-3, [0031-0033]). The isothiazolin is present in the final product up to 50ppm (claim 13). The isothiazolin and pyrithione are present at a weight ratio of 1:200 to about 10:1 (claim 2), encompassing the claimed ratio of 10 to this teaches appellant’s claim 21 and 28. Brown et al. teaches the biocidal composition formulated as a concentrate or incorporated into coating composition such as paint (page 6, [0074]). This teaches claims 23-24 and 26. In working example Table 5, 1,2 Benzisothiazolin-3-one (BIT) at 120ppm has very lightly contaminated after exposure to a set of bacterial;  Table 9, Zinc pyrithione (ZPT) at 50ppm  not contaminated; ZPT at 25ppm, BIT 25ppm and Cocodimethylamine oxide (CDMA-oxide) 1200ppm not contaminated (page 9, Table 5 to  page 10, Table 9). This teaches amine such as CDMA-oxide enhances biocidal properties of pyrithione and isothiazolin (page 10, [0096]). Ideally, a preservative has broad-spectrum activity against all types of microorganisms at various pH levels (page 1, [0003]). In one embodiment, the composition can further contain one or more surfactants. A list of suitable anionic surfactant is provided (page 5, [0068]). Whether a surfactant is present may depend upon the end use application of the composition. In this regard, the composition (concentrate or final product) may contain and emulsifier, a consistency factor, an emollient, a thickener, a filler, a lubricant, a fragrance, and the like (page 6, [0073]). Suitable emulsifier includes anionic, cationic and nonionic emulsifier (page 6, [0077]). No surfactant is required in the composition (claim 1).
Goettsche et al. teaches wood preserve concentrate comprising 2.5-40% of zinc compounds (such as Zinc oxide), 5-50% of polyethylenimine, 0-25% of water soluble amine (such as alkanolamine ethanolamine), 0-20% of isothiazolone (column 2, line 10-17 and 45-60; column 6, line 42-68). Thus, to broaden the activity spectrum or to obtain particular effects it is also possible to use for example the following compounds with or .
	Rioux et al. teaches this soluble, stable antimicrobial composition concentrate comprises pyrithione or a pyrithione complex in combination with a zinc source, for example, a zinc salt, and certain 1,2-alkanolamines, and 1,3-alkanolamines, and combinations thereof, alone or in combination with a second organic amine selected from the group consisting of monomeric and polymeric forms of 1,2-alkyldiamines, and monomeric and polymeric forms of 1,3-alkyldiamines, and combinations thereof. Particularly preferred organic amines are monoethanolamine, 1-amino-2-propanol, 3-amino-1-propanol, and combinations thereof. Advantageously, the zinc source employed in the present invention is selected from the group consisting of zinc salts, zinc oxides, zinc borates, zinc hydroxides, zinc sulfates, zinc chlorides, zinc alloys, zinc complexes, and combinations thereof (page 4, [0045]).  Rioux et al. teaches "enhanced biocidal effect" refers to an interaction between the pyrithione or pyrithione salt component, the water-soluble zinc component, and the organic amine component that results in the biocidal effect of the composition being greater than any of the components taken individually. Thus, the antimicrobial results of the composition exceed the expected biocidal effect of the combination based upon the performance of the individual components (page 4, [0047-0048]).The biocidal composition of the invention is a useful additive in industrial fluids (e.g., metalworking fluids), paints, coatings, adhesives, wet-state preservatives, hard surface cleaners, fabric care compositions, wood products, plastic products, medical products, fibers, or any other application where microorganism growth, and particularly biofilm growth, must be This was done to eliminate or minimize any biocidal effects against the test organism due to pH. In semi-synthetic or synthetic fluids, amines raised the pH no more than 0.3 over the untreated controls. The pH of the soluble oil, semi-synthetic and synthetic flasks were 8.5 to 8.7, 8.2 to 8.5, and 8.1 to 8.5, respectively (page 8, [0148]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Brown et al.  is that Brown et al.   do not expressly teach ethanolamine. This deficiency in Brown et al. is cured by the teachings of Goettsche et al. and Rioux et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brown et al., as suggested by Goettsche et al. and Rioux et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to choose ethanolamine as amine in Brown et al. invention because Brown et al. teaches amine formula R2(R3)N R1 (when R1 being hydroxyalkyl (hydroxyethyl); R2 and R3 each prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill in the art to choose ethanolamine as amine in Brown et al. invention and produce instant claimed invention with reasonable expectation of success. Alternatively, one of ordinary skill in the art would have been motivated to replace ethanolamine for alkyl amine or alkyl amine oxide in Brown’s working example because this is simple substitution of one known organic amine for another to enhance biocidal effect for wood preserve composition comprising pyrithione or pyrithione salt. MPEP 2143 states, it is prima facie obvious for simple substitution of one known element for another to obtain predictable results. Since ethanolamine is taught by Rioux et al. for enhancing biocidal effect for wood preserve composition comprising pyrithione or salt, it is obvious for one of ordinary skill in the art to replace ethanolamine for alkyl amine or alkyl amine oxide in Brown’s working example to produce instant claimed invention with reasonable expectation of success.
Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding “essentially free of anionic surfactant”, Brown et al. teaches surfactant is optional and only required in certain embodiment, and whether a surfactant is present may depend upon the end use application of the composition; Goettsche et al. teaches emulsifier (surfactant stabilizing emulsion) including anionic, cationic and nonionic 
Regarding claims 18-19, the limitation is met by Brown et al. disclosing the biocidal composition further comprising polyethyenimine, that falls into formula of claim 19 according to appellant’s specification ([00072]).
Regarding claims 22 and 29, Brown et al. teaches Zinc chloride as additional ingredient (Zinc chloride is not required, 0 ppm) and when present in a final product from 45ppm to 600ppm, thus, Zinc chloride is not from 0 ppm to 600ppm.  isothiazolin is present in the final product up to 50ppm. Thus, when isothiazolin is present at 100ppm (0.01%), Zinc chloride is 1 ppm, the ratio is 100, inside the claimed range of 75 to 200.
Regarding claims 30-31, as suggested by Rioux et al. teaching adding pH adjuster HCl to eliminate or minimize any biocidal effects against the test organism due to pH, thus, for the same rational, it is obvious for one of ordinary skill in the art to have pH adjuster to eliminate or minimize any biocidal effects against the test organism due to pH and have consistent desirable biocidal effect and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 

Response to argument:
Applicants argue that Brown requires anionic surfactant.
In response to this argument: This is not persuasive. The surfactant is optional and required only in certain embodiment as discussed in the above 103 rejection. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Goettsche et al. (US5186947) and Rioux et al. (US20050158263). The reference teaches patent all the limitation of claimed invention except ethanolamine, since Brown et al. teaches amine formula R2(R3)N R1 (when R1 being hydroxyalkyl (hydroxyethyl); R2 and R3 each independently being a H) encompassing ethanolamine in paint composition,  Goettsche et al. and Rioux et al. teach ethanolamine as suitable amine (as biocidal enhancing agent) in biocidal coating composition, it is obvious for one artisan in the art to have ethanolamine as biocide enhancing amine in appellant’s claimed invention. Thus, one artisan in the art would immediate recognize obvious variant of claimed invention over reference patent.

Claims 1-4, 6, 8-12, 18-24 and 26-31  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8317912 in view of Brown et al. (US20150141393), Goettsche et al. (US5186947) and Rioux et al. (US20050158263). Although the reference patent does not teaches ethanolamine and polyethylenimine, Brown et al. teaches amine formula R2(R3)N R1 (when R1 being hydroxyalkyl (hydroxyethyl); R2 and R3 each independently being a H) encompassing ethanolamine in paint composition, Goettsche et al. teaches ethanolamine and polyethylenimine as suitable component in wood preserve (antimicrobial) composition, Rioux et al. teaches ethanolamine as suitable component (also as biocidal enhancing agent) in antimicrobial composition, it is obvious for one artisan in the art to include . 
Claims 1-4, 6, 8-12, 18-24 and 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US5939203 in view of Brown et al. (US20150141393), Goettsche et al. (US5186947) and Rioux et al. (US20050158263). Although reference patent does not teach isothiazolin, ethanolamine and polyethylenimine in claim 1, reference patent teaches isothiazolin in claim 6, Brown et al. teaches amine formula R2(R3)N R1 (when R1 being hydroxyalkyl (hydroxyethyl); R2 and R3 each independently being a H) encompassing ethanolamine in paint composition,  Goettsche et al. teaches ethanolamine and polyethylenimine as suitable component in wood preserve (antimicrobial) composition, Rioux et al. teaches ethanolamine as suitable component (also as biocidal enhancing agent)  in antimicrobial composition, it is obvious for one artisan in the art to include ethanolamine and polyethylenimine according to MPEP 2144.07. Thus, one artisan in the art would immediately recognize obvious variant of instant claimed invention over patent subject matter.

Response to argument:
Applicants argue that for the same reason for the 103 rejections, the ODP is not proper.
In response to this argument: this is not persuasive. Since the argument for the 103 rejection is not sufficient to overcome the obvious rejections, the same argument is .

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613